747 N.W.2d 260 (2008)
HURLEY MEDICAL CENTER, Petitioner-Appellant,
v.
Kimberly THAMES and State of Michigan Department of Labor & Economic Growth Unemployment Insurance Agency, Respondents-Appellees.
Docket No. 133814. COA No. 273267.
Supreme Court of Michigan.
April 28, 2008.
On order of the Court, the application for leave to appeal the March 21, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.